The applicant has amended independent claims 1 and 12 to include similar dependent claims 9 and 16, respectively.  The applicant’s argument as to amended independent claims 1 and 12 indicates that the rejection of original dependent claims 9 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Majhi could have been clearer.  Independent claims 1 and 12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malhi, but the explanation of the rejection as it pertains to the subject matter added to those claims has been clarified (see below).  This Office Acton is non-final in view of the clarification.       

Claims 1-8, 10 and 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 10,439,134 (Majhi), which was cited in the Information Disclosure Statement filed on July 31, 2020.
As to independent claim 1, Majhi discloses a device (see the entire patent, including the Fig. 3I disclosure), comprising:  a bottom electrode 322; a conformal switching layer 324 positioned above the bottom electrode; and a top electrode 326/328 positioned above the conformal switching layer, the top electrode comprising:  a conformal layer 326 of conductive material (column 6, lines 31-35) positioned above the conformal switching layer; and a conductive material 328 positioned above the conformal layer of conductive material, wherein Majhi’s bottom electrode 322 comprises an upper surface (at the top of layer 300) that defines a first surface area and wherein the conformal switching layer 324 comprises a horizontally oriented portion (along the top of layer 300) 
As to dependent claim 2, Majhi’s conformal switching layer 324 is positioned on and in physical contact with the bottom electrode 322, the conformal layer 326 of conductive material is positioned on and in physical contact with the conformal switching layer, and the conductive material 328 is positioned on and in physical contact with the conformal layer of conductive material.
As to dependent claim 3, Majhi’s conformal layer 326 of conductive material comprises a plurality of conformal layers of one or more conductive materials (column 6, lines 31-35).
As to dependent claim 4, Majhi’s device is an RRAM (resistive random access memory) device (see the Abstract, for example).
As to dependent claim 5, Majhi’s bottom electrode 322 comprises one of a metal, a metal alloy, copper, tungsten, aluminum, Pt, TiN or TaN (column 6, lines 12-19), the conformal switching layer 324 comprises one of a metal oxide, hafnium oxide, titanium oxide, tantalum oxide, nickel oxide, zinc oxide, zinc titanate, manganese oxide, aluminum oxide or zirconium oxide (column 6, lines 22-28), the conformal layer 326 of conductive material comprises one of a metal, a metal alloy, copper, tungsten, aluminum, Pt, TiN or TaN (column 6, lines 31-35), and the conductive material 328 comprises one of a metal, a metal alloy, copper, tungsten, aluminum, Pt, TiN or TaN (column 6, lines 12-19).
As to dependent claim 6, Majhi’s conformal switching layer 324 positioned above the bottom electrode 322 defines a first recess and wherein the conformal layer 326 of 
As to dependent claim 7, Majhi’s conformal layer 326 of conductive material defines a second recess and wherein the conductive material 328 is positioned within the second recess and on the conformal layer of conductive material.
As to dependent claim 8, Majhi’s device further comprises (Fig. 3J) a metallization layer comprising a plurality of conductive lines M3 and 304 positioned within at least one layer 301 of insulating material, wherein an upper surface of each of the plurality of conductive lines are substantially co-planar with one another and wherein one of the conductive lines physically contacts an upper surface of the top electrode 326/328.
As to dependent claim 10, Majhi’s conformal switching layer 324 comprises a substantially horizontally oriented portion and substantially vertically oriented portions and wherein the conformal layer 326 of conductive material comprises a substantially horizontally oriented portion and substantially vertically oriented portions.
As to independent claim 12, Majhi discloses a device (see the entire patent, including the Fig. 3J disclosure), comprising:  a bottom electrode 322; a conformal switching layer 324 positioned on and in physical contact with the bottom electrode; a top electrode 326/328 positioned on and in physical contact with the conformal switching layer, the top electrode comprising:  a conformal layer 326 of conductive material (column 6, lines 31-35) positioned on and in physical contact with the conformal switching layer; and a conductive material 328 positioned on and in physical contact with the conformal layer of conductive material; and a metallization layer comprising a plurality of conductive lines M3 and 304 positioned within at least one layer 301 of insulating material, wherein at the top of layer 300) that defines a first surface area and wherein the conformal switching layer 324 comprises a horizontally oriented portion (along the top of layer 300) with a bottom surface that defines a second surface area, wherein the second surface area is greater than the first surface area.
As to dependent claim 13, Majhi’s conformal layer 326 of conductive material comprises a plurality of conformal layers of one or more conductive materials (column 6, lines 31-35).
As to dependent claim 14, Majhi’s conformal switching layer 324 positioned above the bottom electrode 322 defines a first recess and wherein the conformal layer 326 of conductive material is positioned within the first recess and on the conformal switching layer.
As to dependent claim 15, Majhi’s conformal layer 326 of conductive material defines a second recess and wherein the conductive material 328 is positioned within the second recess and on the conformal layer of conductive material.
As to dependent claim 17, Majhi’s conformal switching layer 324 comprises a substantially horizontally oriented portion and substantially vertically oriented portions and wherein the conformal layer 326 of conductive material comprises a substantially horizontally oriented portion and substantially vertically oriented portions.


11 is rejected under 35 U.S.C. 103 as being unpatentable over Majhi (cited above) together with United States Patent 8,206,995 (Reyes).
Claim 11 depends on independent claim 1, which is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majhi (see above).  The above explanation of the rejection of independent claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Majhi is hereby incorporated by reference into this rejection of dependent claim 11 under 35 U.S.C. 103 as being unpatentable over Majhi together with Reyes.
As to claim 11, Majhi’s top electrode 326/328 comprises a bottom surface and a side surface, wherein the conformal switching layer 324 wraps around the bottom surface and the side surface of the top electrode.
The difference between claim 11 and Malhi is claim 11’s top electrode has a generally cylindrical side surface while Malhi does not disclose the shape of top electrode 326/328’s side surface. 
Reyes teaches that a RRAM-containing trench can have a cylindrical shape (see the entire patent, including column 8, lines 23-47).
It would have been obvious to one skilled in the art to form Majhi’s RRAM-containing trench 310 (Fig. 3A) with a cylindrical shape, in which case top electrode 326/328 would have a generally cylindrical side surface, because Reyes teaches that a RRAM-containing trench can have a cylindrical shape.



18 is rejected under 35 U.S.C. 103 as being unpatentable over Majhi (cited above) together with Reyes (cited above).
Claim 18 depends on claim 16, which is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majhi (see above).  The above explanation of the rejection of claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Majhi is hereby incorporated by reference into this rejection of dependent claim 18 under 35 U.S.C. 103 as being unpatentable over Majhi together with Reyes.
As to claim 18, Majhi’s top electrode 326/328 comprises a bottom surface and a side surface, wherein the conformal switching layer 324 wraps around the bottom surface and the side surface of the top electrode.
The difference between claim 18 and Malhi is claim 18’s top electrode has a generally cylindrical side surface while Malhi does not disclose the shape of top electrode 326/328’s side surface. 
Reyes teaches that a RRAM-containing trench can have a cylindrical shape (see the entire patent, including column 8, lines 23-47).
It would have been obvious to one skilled in the art to form Majhi’s RRAM-containing trench 310 (Fig. 3A) with a cylindrical shape, in which case top electrode 326/328 would have a generally cylindrical side surface, because Reyes teaches that a RRAM-containing trench can have a cylindrical shape.




/MARK V PRENTY/Primary Examiner, Art Unit 2814